Citation Nr: 0014165	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbosacral strain from January 15, 1992 to November 17, 
1999, and in excess of 10 percent on and after November 18, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1980, and from September 1980 to May 1987.

The current appeal arose from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The RO, among other actions, denied entitlement to an 
increased (compensable) evaluation for recurrent lumbosacral 
strain.

During the pendency of his appeal the veteran relocated and 
jurisdiction of his claims has been assumed by the VA RO in 
Honolulu, Hawaii.

In August 1999 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a right knee 
disability; an effective date, earlier than January 15, 1992, 
for an award of service connection for adjustment disorder 
with depressed/anxious mood with headaches and memory 
problems; and an evaluation in excess of 10 percent for 
hypertension.  The Board also remanded to the RO the issue of 
entitlement to an increased (compensable) evaluation for 
lumbosacral strain for further development and adjudicative 
actions.

In February 2000 the RO granted entitlement to an increased 
(compensable evaluation of 10 percent for lumbosacral strain 
effective from November 18, 1999.

The case has been returned to the Board for further appellate 
review.

In his May 2000 statement on behalf of the veteran the 
service representative addressed previous issues adjudicated 
by the Board in its August 1999 decision.  The only issue 
remaining for appellate review is the issue reported on the 
title page of this decision.  The May 2000 statement of the 
service representative is referred to the RO for 
ascertainment as to whether it is the wish of the 
representative to reopen the claims disposed of by the Board 
in August 1999, and if such is the case, the RO should 
undertake the necessary action.


FINDINGS OF FACT

1.  Lumbosacral strain was productive of not more than 
characteristic pain on motion without evidence of additional 
functional loss due to pain or other pathology from January 
15, 1992 to November 17, 1999.

2.  Lumbosacral strain has been productive of not more than 
moderate limitation of motion without evidence of additional 
functional loss due to pain or other pathology since November 
18, 1999.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased 
(compensable) evaluation of 10 percent for lumbosacral strain 
have been met from January 15, 1992 to November 17, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (1999).

2.  The criteria for entitlement to an increased evaluation 
of 20 percent for lumbosacral strain from November 18, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was treated on numerous occasions for complaints of 
lumbosacral pain during the latter portion of his second 
period of active service.

An August 1987 VA medical examination of the veteran shows he 
complained of occasional aching pain of the lower back.  On 
examination there was full range of motion of the lumbar 
spine; however, discomfort was noted on full forward flexion.  
The examiner diagnosed intermittent lumbosacral strain.  A 
radiographic study of the lumbosacral spine was interpreted 
as normal.

VA conducted a general medical examination of the veteran in 
October 1991.  He related that he still had back pain.  On 
musculoskeletal examination range of motion of the back was 
full with a pulling sensation in the paraspinal region on 
anteflexion.  There was mild paraspinal muscle tenderness.  
The examiner diagnosed chronic back strain.  

The veteran submitted a claim of entitlement to an increased 
(compensable) evaluation for his service-connected 
lumbosacral strain on January 15, 1992.

Military medical facility records dated during the early 
1990's are referable to treatment for symptomatology not 
relevant to the current appeal.

A VA outpatient treatment record dated in April 1996 shows 
the veteran reported that he went to the gym and exercised 
daily.

An official independent neurological examination of the 
veteran for VA compensation purposes was conducted in April 
1996.  He complained of bilateral pain across the lumbar 
region, "like someone pressing down there".  The pain did 
not radiate.  It was essentially present all the time, but it 
was aggravated by heavy work and running.  He had most 
recently worked at a hotel spa.  He stated that he had 
forgotten to go to work on two occasions and was terminated.  
He was to begin studies in hotel management.  

Pertinent findings obtained on examination show that forward 
flexion of the low back was to 90 degrees and extension 
backward was 45 degrees.  Bending to the right and left was 
to 40 degrees and turning to the right and left was to 80 
degrees.  Straight leg raising did not elicit pain.  There 
was no significant lumbar paraspinous muscle spasm.  The 
impression in relevant part shows the veteran presented with 
longstanding localized lumbar pain.  His neurological 
examination showed no significant deficits.


The examiner added that the range of motion noted above for 
the lumbar region was both active and passive.  The lumbar 
pain did not reflect a neurological problem.  This appeared 
to be mechanical, or musculoskeletal pain.  The lumbar pain 
did not cause weakened movement, excess fatigability, or 
incoordination.  The examiner noted that when he had examined 
the veteran he did not visibly manifest pain.  There was no 
muscle atrophy.

An official independent orthopedic examination of the veteran 
for VA compensation purposes was conducted in April 1996.  He 
was of the opinion that his low back pain had increased 
progressively over the last several years.  He was presently 
serving in the Army Guard as a field specialist and was 
required to do repetitive heavy lifting.  He currently 
complained of low back pain that occurred with exertion or 
strenuous activity.  He had no pain at rest.  He was able to 
walk for greater than two hours before having pain.  He was 
able to sit for about 20 minutes before he felt pressure in 
his lower back.  He was able to stand without problems.

The veteran stressed that he was able to carry 50 pounds.  He 
had lower back pain with repetitive lifting.  He had 
difficulty running because of lower back pain for the past 
two years.  He was doing stretching on a regular basis, but 
did no cardiovascular conditioning exercises such as 
swimming, bicycling or running.  He did no abdominal 
strengthening exercises.  

On examination the veteran was in no acute distress.  His 
gait was normal.  He was able to walk on his heels and toes, 
and to perform a full squat.  The back showed minimal 
tenderness in the lower lumbar area around the L5-S1 area.  
There was no disfigurement, spasm or deformity.  Forward 
flexion of the back was to 90 degrees with fingers touching 
toes.  Extension backward was to 30 degrees.  Lateral bending 
was to 30 degrees bilaterally.  Rotation was to 30 degrees 
bilaterally.  Straight leg raising was to  80 degrees 
bilaterally.  Patrick's maneuver was negative.  

Sensation and pulses were intact in the lower extremities.  
Motor evaluation of the lower extremities was intact.  The 
muscles tested included the quadriceps, hamstrings, hip 
abductors and adductors, ankle flexors and extenders.  

Thigh circumference measured 4 inches above the knee cap was 
22 inches bilaterally.  Calves at maximum circumference were 
15 inches bilaterally.  Deep tendon reflexes were present and 
equal at the knee and ankle jerks, with downgoing toes.  

The examiner noted that no x-rays were available for review.  
The impression was chronic lower back pain.  The examiner 
added that chronic lower back pain was resultant mainly of 
soft tissue type problems.  The veteran was able to function 
in a civilian occupation as a light to moderate duty job 
worker.  This included lifting up to 50 pounds.  His chronic 
low back pain did not cause weakened movement or excess 
fatigability or coordination.  He had pain with prolonged and 
strenuous activity.  

A November 1996 VA outpatient treatment report shows the 
veteran reported that he was working five to six days per 
week, washing dishes at a hotel.  In December 1996 it was 
reported that he worked lifting heavy trays when bussing 
tables at a restaurant.

A September 1998 VA outpatient treatment report shows the 
veteran complained of low back pain of four days duration.  

In early April 1999 the veteran experienced sharp low back 
pain when bending down to tie a shoe lace.  Later in the 
month he reported pain radiated down the legs and Motrin was 
taken for relief.

VA conducted a special neurological examination of the 
veteran in November 1999.  He related that since service he 
had had continued back pain requiring that he be assigned 
light duty in his job as a steward.  Presently he was serving 
in the Army Reserves.  The pain was described as dull, 
constant, and exacerbated by activity or bending.  

Flare-ups occurred about once a month and required that he go 
to bed rest at least one day.  It usually took one to two 
days to get better.  He did strengthening exercises and had 
taught himself proper lifting techniques.  Over the last 
several years his pain had worsened.  A dull ache was always 
there.  

The veteran was limited to short periods of standing reported 
as 30 minutes, and short distances for walking before pain 
set in, usually less than one mile.  This reportedly had 
affected his ability to perform every job he had had since 
discharge from service.  He had been employed as manager, 
stocker at the commissary, and a medical records clerk.  He 
related that he was 80 percent of what he should be on the 
job.

On motor examination there was normal, tone, strength, bulk, 
and reflexes.  There was no wasting or fasciculation.  There 
was paraspinous muscle tenderness at the left lumbar region.  
Gait and straight leg raising were normal.  The veteran had 
significant pain when heel or toe walking.  Sensation was 
normal to light touch, pin prick, and temperature variations.

On examination there was normal muscle strength.  Lumbar 
flexion was to 65 degrees.  Extension was to 25 degrees.  
Bilateral tilting was to 25 degrees and painful.  Left 
rotation was to 50 degrees and right rotation was to 70 
degrees.  The examiner noted that there was extreme pain on 
extension.  The examiner recorded that the veteran showed 
signs of pain on extension and left rotation.  A radiographic 
study of the lumbosacral spine from April 1999 was noted to 
reveal vertebral bodies of normal height and disc spaces well 
maintained.  There was an anterior osteophyte noted at the 
superior aspect of L4.  

The diagnosis shows chronic lumbosacral pain causing constant 
low back pain limiting the veteran's activities approximately 
20 percent all the time to 100 percent during flare.  The 
pain caused excess fatigability but there was no involvement 
of the peripheral nerves.  There was muscle tenderness but no 
muscle atrophy.  With bending and stooping the veteran 
clearly had signs of pain.

VA conducted a special orthopedic examination of the veteran 
in December 1999.  He related that since service he had 
continued to have significant daily low back pain that 
extends down his legs anteriorly to his ankles.  He reported 
that various types of treatment modalities over the years had 
not had any significant or lasting benefit.  Presently he had 
daily pain all day long.  It tended to be of the same general 
consistency although he did occasionally get a more severe 
flare-up.  He described the pain as being across his lower 
back and it radiated around his buttocks into his groin area 
and then into the front of both legs to the anterior aspect 
of his ankles.  

The veteran did not have any tingling, numbness, etc..  He 
denied any gastrointestinal or genitourinary symptoms.  He 
reported that he really can do everything at present.  He 
knew that if he did more strenuous activities, the pain would 
get much worse.  He stated that he could run if he had to.  
He could bend and lift if he had to, etc., but it always 
significantly aggravated his symptoms.  He reported that even 
if he were very careful and did very little in the way of 
activity, the pain persisted.  He stated that when he got a 
more severe flare-up, he wife massaged his back and he would 
lay on the floor for a period of time which seemed to provide 
some relief.

On examination the veteran stood with his pelvis level.  His 
spine had normal contours without abnormal curvatures.  He 
had tenderness in the lumbosacral spine area.  He could 
extend normally without pain.  Extension was approximately 25 
degrees.  Lateral bending to both the left and the right was 
restricted to approximately 20 degrees and painful.  He could 
forward flex to a point of getting his fingers three inches 
past his knees.  Flexion was also with pain.  There was no 
muscle spasm.  Trendelenberg's test was negative.  Heel and 
toe gait was performed well.  Straight leg raising was 
negative in both sitting and lying positions.  Manual muscle 
testing in the lower extremities indicated normal and 
symmetrical strength in all muscle groups.  


Neurological examination was within normal limits.  Reflexes 
were 1+ at the knees and 2+ at the ankles and symmetrical.  
Sensory examination was normal.  The examiner recorded that 
lumbosacral spine x-rays were reviewed.  These were 
anteroposterior and lateral views, and they appeared to be 
within normal limits.  The examination diagnosis was chronic 
lumbosacral strain.

The examiner noted that the veteran had a history of chronic 
lower back and lower extremities pain that had been fairly 
constant and unchanging over the past fifteen years.  
Radiographically, the spine appeared to be within normal 
limits and there were limited positive objective findings as 
noted above.  He currently had a military profile.  He 
reported that he can do all of the activities that he has to, 
although he noted that the more strenuous ones will increase 
his pain.  The examiner noted it appeared likely that the 
symptoms he had were a result of the injury that occurred in 
1984.  They appeared to be quite stable and in the examiner's 
opinion without progression.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the lumbar spine, 20 percent when moderate, and 
40 percent when severe.  38 C.F.R. § 4.71a; Diagnostic Code 
5292 (1999).






A noncompensable evaluation may be assigned for 
intervertebral disc syndrome when postoperative, cured; 10 
percent when mild; 20 percent when moderate with recurring 
attacks; 40 percent when severe with recurring attacks, with 
intermittent relief; and 60 percent when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a; Diagnostic code 5293 (1999).

A noncompensable evaluation may be assigned for lumbosacral 
strain with slight subjective symptoms only; 10 percent with 
characteristic pain on motion; 20 percent with muscle spasm 
on extreme forwarding bending, loss of lateral spine motion; 
and severe with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a; Diagnostic Code 5295 
(1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Johnson v. Brown, 9 
Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The provisions of 38 C.F.R. § 4.40 states that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joint or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

A separate rating for arthritis may be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
generally Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to increased compensation benefits for his 
lumbosacral strain is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for increased compensation benefits 
for that disability is well grounded.  King v. Brown. 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the most 
recent remand of the Board in August 1999, all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1999).  
In this regard the veteran was afforded the opportunity to 
submit additional evidence in support of his claim.  
Additional records were obtained and associated with the 
claims file.  He was afforded the benefit of two additional 
examinations to comprehensively evaluate the nature and 
extent of severity of his low back disability.  The Board is 
unaware of any additional pertinent evidence identified by 
the veteran and/or his representative which has not already 
been requested and/or obtained in connection with the current 
appellate review.

Compensable evaluation for lumbosacral 
strain from January 15, 1992 to November 
18, 1999.

The first period of time in question begins with the 
veteran's submission of a claim for increased compensation 
benefits which was on January 15, 1992, through November 17, 
1999, the date prior to the RO's assignment of a compensable 
evaluation of 10 percent for lumbosacral strain.  

During this period of time the RO rated the veteran's 
lumbosacral strain as noncompensable under diagnostic code 
5295 of the VA Schedule for Rating Disabilities.

The noncompensable evaluation contemplates lumbosacral strain 
with slight subjective symptoms only.  The next (current) 10 
percent evaluation contemplates lumbosacral strain with 
characteristic pain on motion.  The April 1996 VA 
neurological and orthopedic examination reports show the 
veteran complained of bilateral pain across the lumbosacral 
region reported to be present all the time and aggravated by 
heavy work or running.  The examiners acknowledged that the 
veteran's pain appeared to be mechanical or musculoskeletal 
in nature.

The Board is of the opinion that the above clinical findings, 
while undoubtedly limited in nature, are sufficient to permit 
the conclusion that the veteran's lumbosacral strain was 
already productive of characteristic pain on motion well in 
advance of the November 18, 1999 VA examination, consistent 
and existing contemporaneously with his claim for increase 
filed on January 15, 1992.  Accordingly, the Board finds that 
the record supports assignment of an increased (compensable) 
evaluation of 10 percent for lumbosacral strain under 
diagnostic code 5295, productive of characteristic pain on 
motion effective from January 15, 1992.

Evaluation in excess of 10 percent for 
lumbosacral strain from January 15, 1992.

The remaining issue for appellate resolution is whether the 
veteran's lumbosacral strain has been productive of a level 
of impairment in excess of that contemplated in the granted 
10 percent evaluation made effective since the veteran filed 
his claim for increased compensation benefits on January 15, 
1992.  





The Board notes that the next higher evaluation of 20 percent 
under diagnostic code 5295 for lumbosacral strain requires 
muscle spasm on extreme forward bending with loss of lateral 
spine motion.  The April 1996 VA neurological and orthopedic 
examinations were negative for the clinical findings 
necessary for the next higher evaluation of 20 percent for 
lumbosacral strain under diagnostic code 5295.  

The same may be said with respect to the VA special 
neurological and orthopedic examinations conducted in 
November and December 1999.  Muscle spasm on extreme forward 
bending with loss of lateral spine motion was not shown on 
these most recent examinations, nor demonstrated in the 
clinical records referable to outpatient treatment of the 
veteran dated contemporaneously with pursuit of the current 
appeal.  No basis has been presented upon which to predicate 
assignment of the next higher evaluation of 20 percent for 
the service-connected lumbosacral strain under diagnostic 
code 5295.

Another diagnostic code which may be applied to the veteran's 
lumbosacral strain is 5293 referable to intervertebral disc 
syndrome.  The Board notes that a 10 percent evaluation 
contemplates only mild symptomatology while the next higher 
evaluation of 20 percent contemplates moderate symptomatology 
with recurring attacks.  While degenerative disc disease of 
the lumbosacral spine was previously reported on radiographic 
study in 1993, such was never later confirmed on additional 
radiographic studies conducted subsequently.  

In any event, intervertebral disc syndrome has not been 
diagnosed as part and parcel of the veteran's service-
connected disability, nor has it been shown to exist by the 
evidence of record.  Accordingly, assignment of an evaluation 
in excess of 10 percent for lumbosacral strain under the 
criteria of this diagnostic code is not warranted.





The veteran's lumbosacral strain may be evaluated under 
diagnostic code 5292 for limitation of motion of the lumbar 
spine.  The Board's review of the evidentiary record in this 
regard discloses that when the veteran was examined by VA in 
April 1996, both orthopedically and neurologically, forward 
flexion of the lumbar spine was to 90 degrees, extension was 
to 30 and 45 degrees, bilateral bending was to 30 and 40 
degrees, and bilateral rotation was to 30 and 80 degrees.

The above range of motion studies on the VA orthopedic and 
neurological examinations are consistent with not more than 
slight limitation of motion as contemplated by a 10 percent 
evaluation under diagnostic code 5292 for limitation of 
motion of the lumbar spine.  The above findings are not 
consistent with the next higher evaluation of 20 percent 
under this code for moderate limitation of motion of the 
lumbar spine.  

With respect to addressing functional loss due to pain, the 
Board notes that the April 1996 examinations disclosed that 
lumbosacral pain did not cause weakened movement, excess 
fatigability, incoordination, or muscle atrophy.  
Additionally, VA outpatient treatment reports dated proximate 
to the VA examinations show that the veteran went to the gym 
and exercised daily.  Additionally, he reported that he 
worked five to six days per week on nine hour shifts washing 
dishes.  

Additional duties included bussing tables and lifting heavy 
trays at a restaurant.  In view of the foregoing clinical 
findings, the Board finds no basis upon which to predicate 
assignment of an evaluation in excess of 10 percent for 
lumbosacral strain on the basis of functional loss due to 
pain as such functional loss due to pain was not demonstrated 
by the aggregate medical evidence of record during the period 
from January 15, 1992 to November 17, 1999.

As reported earlier, the veteran was again afforded the 
benefit of VA neurological and orthopedic examinations 
respectively on November 18 and December 9, 1999.  

The November 18, 1999 special neurological examination report 
shows that forward flexion of the lumbar spine was to only 65 
degrees, and extension was to 25 degrees.  Rotation to the 
left was to 30 degrees and 70 degrees to the right.  
Bilateral tilt was to 25 degrees with pain.  The orthopedic 
examination report shows that pain accompanied forward 
flexion.  

The above range of motion studies of the lumbosacral spine, 
particularly with respect to forward flexion, are in the 
opinion of the Board reflective of more than slight 
limitation of motion contemplated in a 10 percent evaluation 
under diagnostic code 5292.  The range of motion studies more 
closely approximate moderate limitation of motion 
contemplated in the next higher evaluation of 20 percent 
under diagnostic code 5292, thereby supporting a grant of 
entitlement to a 20 percent evaluation effective November 18, 
1999, the date of the VA special neurological examination.  
As severe limitation of motion of the lumbar spine is not 
shown by the evidentiary record, the maximum schedular 
evaluation of 40 percent may not be assigned.

The evidentiary record is negative for lumbosacral strain 
productive of severe impairment.  More specifically, the 
record does not show that the veteran has listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Accordingly, the maximum schedular evaluation of 40 percent 
for lumbosacral strain is not warranted.

Additionally, the Board reiterates that intervertebral disc 
syndrome has not been diagnosed as part and parcel of the 
veteran's service-connected low back disability.  
Accordingly, there is no basis upon which to predicate 
assignment of an increased evaluation of 40 percent for 
severe intervertebral disc syndrome under diagnostic code 
5293.


With respect to functional loss due to pain, the Board finds 
that the currently granted increased evaluation of 20 percent 
for lumbosacral strain on the basis of moderate limitation of 
motion adequately contemplates the level of impairment 
demonstrated commencing on November 18, 1999, the date of the 
VA special neurological examination.  In this regard the 
Board notes that the subject examination was definitely 
reflective of pain on bending and stooping; however, the 
December 1999 VA examination report clearly shows that the 
veteran was able to do all of the activities he needed to do 
and that more strenuous activity increased his pain.  During 
the November 1999 examination his activities were reported to 
be limited 20 percent of the time with regular pain noted to 
cause excess fatigability, and flare-ups were stated to cause 
100 percent limitation in activities.  

The Board is of the opinion that the currently demonstrated 
level of impairment resulting from functional loss due to 
pain is contemplated in the granted 20 percent evaluation.  
The examination reports have been negative for inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. 
Weakness and muscle atrophy have not been found on 
examinations or shown to constitute factors referable to 
functional loss due to pain.  The Board finds no basis upon 
which to predicate assignment of an evaluation in excess of 
20 percent for additional functional loss due to pain or 
other pathology on the basis of the evidentiary record as 
presently constituted.

Also, the Board notes that while earlier radiographic studies 
disclosed an osteophyte, the most recent studies have 
demonstrated no arthritic disease process, and consequently, 
a disability evaluation on this basis may not be considered.  
38 C.F.R. § 4.59; VAOPGCPREC 9-98.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulations as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO not only provided the 
criteria for extraschedular evaluation, but discussed them in 
light of the veteran's claim for increased compensation 
benefits.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b(1).  In this regard, the 
veteran's lumbosacral strain has not required frequent 
inpatient care, nor has it been shown to markedly interfere 
with any employment endeavor.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
lumbosacral strain.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for lumbosacral strain is granted, effective from 
January 15, 1992 to November 17, 1999, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an increased evaluation of 20 percent for 
lumbosacral strain is granted on and after November 18, 1999, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

